Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 7, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160503(55)(56)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  CINDY SCHAAF, COLLEEN M. FRYER, and                                                                 Megan K. Cavanagh,
  GWEN MASON,                                                                                                          Justices
           Plaintiffs/Counterdefendants-
           Appellants,
                                                                   SC: 160503
  v                                                                COA: 343630
                                                                   Antrim CC: 2016-009008-CH
  CHARLENE FORBES, also known as ANGIE
  FORBES,
             Defendant/Counterplaintiff-
             Appellee.
  _________________________________________/

         On order of the Chief Justice, the separate motions of the Probate and Estate
  Planning Section and the Real Property Law Section of the State Bar of Michigan to file
  briefs amicus curiae are GRANTED. The amicus briefs will be accepted for filing if
  submitted on or before January 28, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 7, 2020

                                                                              Clerk